Title: From John Adams to George Little, 25 June 1799
From: Adams, John
To: Little, George



Sir.
Quincy June 25th 1799

It has been represented to me that Capt Little & his lieutenants would cordially receive Mr Knox as a fourth or an extra Lieutenant on board of the Boston. If this representation is just, it would be agreeable to the president of the United States, that Cap Little should receive on board the Boston frigate temporarily & untill further orders, Mr. Knox as an extra or volunteer lieutenant.
With great esteem I am Sir your most obedient
